UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1483


CALISTER SIMANGWI,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 4, 2014               Decided:   February 12, 2014


Before SHEDD and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied in part and dismissed in part by unpublished per
curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Song Park, Senior Litigation Counsel, Joseph A.
O’Connell, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calister Simangwi, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)     denying       her       motion    to    reopen.         We   have

reviewed the administrative record and the Board’s order and

find that the Board did not abuse its discretion in denying the

motion to reopen as untimely and number-barred.                           See 8 C.F.R.

§ 1003.2(c)(2)     (2013).        We    therefore         deny    the    petition      for

review in part for the reasons stated by the Board.                            See In re:

Simangwi (B.I.A. Mar. 13, 2013).                 We lack jurisdiction to review

the   Board’s    refusal   to    exercise         its    sua    sponte    authority     to

reopen and therefore dismiss this portion of the petition for

review.    See Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir.

2009).     We dispense with oral argument because the facts and

legal    contentions     are    adequately         presented      in     the    materials

before    this   court   and    argument         would    not    aid    the    decisional

process.

                                                           PETITION DENIED IN PART
                                                             AND DISMISSED IN PART




                                             2